Citation Nr: 0724994	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  04-09 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a chronic neck 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1962 to February 
1965, and from February 1965 to November 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied the veteran's claim for service 
connection for a neck disorder.  The RO received a notice of 
disagreement in February 2003, and a statement of the case 
was issued in January 2004.  A substantive appeal was 
received in March 2004.

The veteran testified at a hearing in February 2007 before 
the undersigned Veterans Law Judge.  The veteran provided 
additional documentary evidence following the hearing.  Such 
evidence was accompanied by a waiver of agency of original 
jurisdiction consideration.  Therefore, appellate review may 
proceed.  See 38 C.F.R. § 20.1304 (2006).

The RO characterized the veteran's claim as a claim for a 
residuals, compression fracture C4-C8.  The Board finds that 
the issue on appeal is more accurately described as listed on 
the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the outset, the Board notes that, subsequent to the 
issuance of the last Supplemental Statement of the Case 
(SSOC) on this claim, the RO received new medical evidence 
from private providers and from a VA facility, as well as 
additional service personnel records.  As this claim is being 
remanded, the RO should review this evidence prior to 
readjudication.

The record does not contain complete service medical records 
(SMRs) or post-service medical records.  In July 2000, the RO 
received a response to their request for SMRs, which stated 
that these records were already provided in July 1989.  The 
SMRs currently of record include enlistment examinations for 
the Navy Reserves Corps from April 1976 and July 1982 and 
medical records from the veteran's reserve service.  Although 
the veteran was on active service from 1962 to 1970, there 
are no SMRs from his nearly eight years of active service.  
Entrance and separation examinations from that time are also 
missing.  These records must be obtained as the veteran 
alleges he was treated for a shoulder disorder in service 
that injury is related to his current neck disorder.

The record contains several references to more complete post-
service medical records which are not yet associated with the 
claims file, including records related to surgical treatment 
of the cervical spine (laminotomy and foraminotomy) in August 
2001.  Records should be obtained from the following VA 
facilities:  Erie, Pennsylvania; Tampa, Florida; Orlando, 
Florida; and Dublin, Georgia.  Also, records of Dr. Davis 
mention treatment in 1999 by a Dr. Francis, and an 
authorization signed by the veteran lists Dr. Warren B. 
Seventst, who is deceased.  These records may contain 
evidence of continuous treatment for a neck disorder or 
evidence regarding a medical nexus.

VA must afford the veteran a medical examination when 
necessary to make a decision on the claim.  See 38 U.S.C.A. § 
5103A(d).  It is the Board's view that, once the above 
records have been obtained, the veteran should be afforded a 
VA examination to determine the nature and etiology of his 
neck disorder.  He currently suffers from a neck disorder and 
believes that he was injured in service, but that the injury 
was misdiagnosed and treated as a shoulder disorder.  While 
the veteran is competent to testify as to his own symptoms, a 
medical opinion as to diagnosis and causation is still 
needed.  See Barr v. Nicholson, No. 04-0534 (Vet. App. June 
15, 2007), Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The veteran's explanation of how he was injured in 
service appears to be consistent with the circumstances of 
his service.  While there is a private medical opinion from 
Dr. Davis which opines that the veteran's current disorder is 
related to an old injury in service, although it does not 
explain his reasoning or what information he relied upon in 
reaching his conclusions.  A thorough VA examination is 
required to address the veteran's contentions that he 
sustained an injury in service which caused the disorder 
which is the subject of this appeal.

The veteran is hereby advised that, when an examination is 
scheduled, a failure to report to the scheduled examination, 
without good cause, may well result in a denial of the claim.  
See 38 C.F.R. § 3.655 (2006).

Further, during the pendency of this appeal the Court issued 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which 
requires that notice be provided concerning effective dates 
and disability ratings, should service connection be 
granted.  Complete notice is required in this regard.  

Accordingly, the case is REMANDED for the following action:

1.  Additional VCAA notice under 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must 
be provided to the veteran, including a 
description of the provisions of the 
VCAA, notice of the evidence required 
to substantiate the claim, and notice 
of the veteran's responsibilities and 
VA's responsibilities in developing the 
evidence, including what evidence the 
veteran is responsible to obtain and 
what evidence VA will obtain, and a 
request that the veteran provide any 
evidence in his possession that 
pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1). 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002 & Supp. 2006).  

In particular, the notice should advise 
the veteran to identify any additional 
relevant evidence which is not yet of 
record and to provide any records of 
treatment for a neck injury within a 
year of his 1970 discharge or in the 
years following discharge, and to 
identify any additional records, 
including employment records, which 
might support the veteran's contention 
that he sustained a shoulder/neck 
injury in service.

The notice should include an explanation 
as to the information or evidence needed 
to determine a disability rating and 
effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Ask the veteran to provide details 
about the car accident he was in while 
in service, including location, date, 
and the branch and specific unit he was 
serving with at the time.

3.  Request additional records from the 
National Personnel Records Center 
(NPRC) in St. Louis, Missouri.  Request 
records from Vietnam, particularly in 
the areas of Danang in 1967 and Chu Lai 
in 1968, including records of treatment 
for a shoulder/neck injury in Chu Lai 
in May 1968.  Request separately-filed 
hospital records, entrance 
examinations, separation examinations, 
records of the veteran's medical 
treatment generally, records of in 
service treatment for a car accident 
while in service, and records of 
treatment for a shoulder disorder, in 
addition to any other available service 
medical records.  These records should 
be obtained and associated with the 
claims file.  If these records cannot 
be obtained, then evidence of attempts 
to retrieve these records should be 
associated with the claims file.

4.  Request the veteran's VA treatment 
records from the following facilities:  
Erie, Pennsylvania; Tampa, Florida; 
Orlando, Florida; and Dublin, Georgia.  
Associate these records with the claims 
file.  Records from 2005 to the present 
should be obtained from the VA facility 
in Augusta, Georgia.  If these records 
cannot be obtained, then evidence of 
attempts to retrieve these records 
should be associated with the claims 
file.

In addition, more complete records of 
the August 2001 cervical laminotomy and 
foraminotomy should be obtained, to 
include the admission history and 
physical and records of VA evaluations 
prior to the procedure.

5.  The private medical records of Dr. 
Francis should be associated with the 
claims file.  Ask the veteran for the 
last known address for Dr. Francis.  
Send the veteran a release and ask him 
to fill it out and return it to VA.  If 
these records cannot be obtained, then 
evidence of attempts to retrieve these 
records should be associated with the 
claims file.

6.  The private medical records of Dr. 
Warren B. Seventst should be associated 
with the claims file.  Ask the veteran 
for the correct spelling of Dr. 
Seventst's name, and ask for the last 
known address for Dr. Seventst.  Send 
the veteran a release and ask him to 
fill it out and return it to VA.  If 
these records cannot be obtained, then 
evidence of attempts to retrieve these 
records should be associated with the 
claims file.

7.  When the above development is 
completed and any available evidence 
identified by the appellant is 
obtained, the entire claims file must 
be made available to a VA examiner.  
Pertinent documents therein, including 
service medical records and any private 
medical records, should be reviewed, 
especially records relating to the 
August 2001 cervical spine surgery.  
The examiner should do the following:

(i)  The examiner should examine the 
veteran and list any assignable 
diagnoses for the neck disorder, 
including surgical scarring.  He should 
determine whether the veteran ever had 
a compression fracture, and, if so, 
where that fracture occurred.

(ii)  If there are records of in service 
treatment for a shoulder injury or 
disorder, the examiner should offer an 
opinion as to whether the current neck 
disorder is "at least as likely as 
not" related to the in service shoulder 
injury or disorder.

(ii)  The examiner should offer an 
opinion as to whether the current neck 
disorder is "at least as likely as 
not" related to the veteran's active 
service.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should provide a complete 
rationale for any opinion provided.

The results of any radiological 
examinations or other tests ordered 
should be associated with the claims 
file.

8.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the complete record 
should be reviewed, including evidence 
received since the May 2006 SSOC, and 
the claim should be readjudicated.  If 
the claim remains denied, an SSOC should 
be provided to the veteran and his 
representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



